STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0741

VERSUS

WILLIAM WAYNE LEE, JR. SEPTEMBER 26, 2022

In Re: State of Louisiana, applying for supervisory writs,
22nd Judicial District Court, Parish of St. Tammany,
No. 370,993.

 

BEFORE : THERIOT, CHUTZ, AND HESTER, JJ.

WRIT NOT CONSIDERED. The instant writ application was hand
delivered to this court. However, the writ application does not
include a notarized Affidavit verifying the allegations of the
application and certifying that a copy has been delivered to the
respondent judge, to opposing counsel, and to the District

Attorney. See Uniform Rules of Louisiana Courts of Appeal, Rule
4-5(A). Supplementation of this writ application and/or an
application for rehearing will not be considered. See Uniform

Rules of Louisiana Courts of Appeal, Rules 2-18.7 & 4-9. Any
future filing on this issue should include the entire contents
of this application, the missing item noted above, and a copy of
this ruling.

MRT
WRC
CHH

COURT OF APPEAL, FIRST CIRCUIT

An)

DEPUTY CLERK OF COURT
FOR THE COURT